 Case 2:20-cv-12880-JMV-JAD Document 3 Filed 10/14/20 Page 1 of 1 PageID: 40




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
DANIEL D’AMBLY,
                                Plaintiff,
            -against-                                            NOTICE OF APPEARANCE
CHRISTIAN EXOO et. al.,                                  Case No. 2:20-CV-12880) (JMV) (JAD)
                                Defendants.

To the Clerk of this Court and all parties of record:

       Please enter my appearance as counsel in this case on behalf of the Defendant ST.

LAWRENCE UNIVERSITY, in the above-captioned action.

       I certify that I am admitted to practice in this Court.

Dated: New York, New York
       October 13, 2020

                                                        BOND, SCHOENECK & KING, PLLC

                                                        By:            /s/
                                                               Monica C. Barrett
                                                        Attorneys for Defendant ST. LAWRENCE
                                                        UNIVERSITY
                                                        600 Third Avenue, 22nd Floor
                                                        New York, NY 10016-1915
                                                        Telephone: (646) 253-2314
                                                        Fax: (646) 253-2301
                                                        mbarrett@bsk.com




                                                                                  178360.1 10/13/2020
